DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 23rd, 2021 is acknowledged. After the present amendment to claim 9, Examiner agrees claims 1-11, 13, 14, 16, and 17 now encompass the elected Group 1 and will be examined. Claims 12 and 15 have been cancelled by Applicant.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
Base 210 and arm 212 in Figures 12A and 13A
Retraction motor 216 in Figure 13B
Motor 70 in Figures 12B-C
…as described in paragraphs 0060 and 0061 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida [JP 2003-341568] (foreign reference cited by Applicant on IDS).
Regarding claim 1, Kida discloses [Figures 1, 3, 4, 6, and 8]: A system comprising: a bicycle [bicycle 120] movable between an unfolded position [unfolded in Figure 6] and a folded position [folded 
	Regarding claim 2, Kida discloses: The system as set forth in claim 1 wherein the container is sized to receive the bicycle in the folded position [Figure 4, bicycle 120 in folded position stored in storing rack 1].
	Regarding claim 3, Kida discloses: The system as set forth in claim 2 wherein the container is smaller than the bicycle in the unfolded position [In Figures 4 and 6, the bicycle 120 is unable to fit in storing rack 1 when in the unfolded position].
	Regarding claim 4, Kida discloses [Figures 1, 2, and 9]: The system as set forth in claim 1 wherein the second member is fixed relative to the container [bottom surface 23 is secured to the base via guide section 19, and when doors are closed, shelf boards 11 do not move i.e. fixed (paragraph 0043)].
	Regarding claim 5, Kida discloses: The system as set forth in claim 1 wherein the first member [lower shelf board 11] includes a base [bottom surface 23] fixed to the container [fixed via the guide section 19, Figures 1&2 (paragraph 0043)] and an arm extendable from the base [bottom surface placing part 23, handle 28 Figure 2].
Allowable Subject Matter
Claims 6-11, 13, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/JACOB B MEYER/Primary Examiner, Art Unit 3618